Citation Nr: 9930215	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-10 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel










INTRODUCTION

The veteran served on active duty from May 1969 to March 
1970.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In the veteran's July 1998 VA Form 9, Appeal to the Board, he 
indicated that he wished to have a hearing at a local VA 
office before a member of the Board.  In a January 1999 
letter from the RO, the veteran was offered the option of 
accepting a videoconference hearing in lieu of a personal 
hearing.  He responded by way of a letter sent in January 
1999, in which he declined a video hearing, but stated that 
he preferred to wait for a future visit by a member of the 
Board.

The requested hearing was scheduled for June 1999, and notice 
was sent timely to the veteran.  However, there is neither a 
transcript of the hearing in the claims file, nor any 
indication of whether the hearing took place.

Additionally, the record reflects that the veteran was 
awarded disability benefits from the Social Security 
Administration (SSA).  A partial copy of the favorable 
decision of the SSA administrative law judge awarding those 
benefits was submitted by the veteran with his notice of 
disagreement in April 1998.  All available records from SSA 
must be obtained.  The requisition and consideration of 
medical records, which are clearly relevant to an issue on 
appeal, is necessary for the adjudication of the case.  
Decisions of the Board must be based on all of the evidence 
available.  38 U.S.C.A. § 7104(a) (West 1991).

Finally, the record reflects that the veteran requested 
information pertaining to appointing a representative to 
assist him with his appeal when he filed his Form 9 in July 
1998.  The RO should provide the requested information.
To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
advise him of his right to appoint a 
representative pursuant to the 
requirements set forth under 38 C.F.R. 
§ 20.600 et seq.  If a representative is 
requested, he should be furnished the 
appropriate form (VA Form 21-22, 22a) to 
do so.  No further action on the appealed 
case should be undertaken until 
clarification of representation is 
completed.

2.  Next, the RO should contact the SSA 
for the purpose of obtaining any records 
from that agency which pertain to the 
award of disability benefits to the 
veteran.  The RO should obtain copies of 
award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
veteran for SSA benefits.  The RO should 
proceed with all reasonable follow-up 
referrals that may be indicated by the 
inquiry.  All attempts to obtain records 
which are ultimately unsuccessful should 
be documented in the claims folder.

3.  After completion of the above, the RO 
should then readjudicate the issue of 
entitlement to a permanent and total 
disability evaluation for pension 
purposes, with application of all 
appropriate laws, regulations and 
diagnostic codes (as amended), and with 
consideration of any additional 
information obtained as a result of this 
remand.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

4.  Finally, the RO should ascertain 
whether the veteran appeared at the 
aforementioned June 1999 Travel Board 
hearing and, if so, obtain a 
transcript of the hearing and 
associate it with the claims folder.  
If a transcript of the aforementioned 
hearing cannot be found or no 
information turns up to show whether 
the hearing ever took place, provide 
the veteran another opportunity to 
appear before a Travel Board, or in 
lieu thereof, a video hearing before 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


